Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/478,279, DISPLAY PANEL FRAME, filed on 7/16/19.

Election/Restrictions
Applicant's election with traverse of group III in the reply filed on 11/15/21 is acknowledged.  The traversal is on the ground(s) that groups I-III can be classified under same classification.  This is not found persuasive because group I cites a bendable panel and a buffer member which are not cited in group III and group II excludes the panel which is cited in group III therefore groups I and II are distinct from group III.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: The specification is not clear about the invention because it is not clear if this invention is designed to bend the display panel in curved like the curved LED televisions on the market or bend the panel to increase its flexibility.  Furthermore, it is not clear how the invention bends the display panel on the frame.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 2-3, “a panel; and a frame” is indefinite because it is not clear if the panel is designed to rest on the frame or the frame is designed to rest on the panel.
	Claim 14, line 4, “a substrate comprising a bendable portion” is indefinite because it is not clear if the bendable portion is designed to allow the substrate or frame to bend or bends the panel.
	Claim 14, line 6, “two connecting members” should be changed to ---two rotatable connecting members--- because the elastic belt is designed to rotate about the two connecting members.
	Claim 14, line 8, “the elastic belt is sleeved on the two connecting members” is indefinite because the figure 3 shows the elastic belt is designed to pull and rotate the connecting members (261) not sleeved in the connecting members. Furthermore, it is not clear what is the purpose of having elastic belt in the invention, is it designed to move the bendable portion or the panel when it is mounted on the frame?
	Claims 15-20 are rejected as depending on rejected claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2020/0323087 to Hwang et al.
	Hwang et al. teaches a panel (1) and a frame (202).  The frame includes a substrate comprising a bendable portion (21).  The display includes a connecting structure comprising two connecting members (233, 234, 235) and an elastic belt (232). 
	Hwang et al. teaches the bendable portion but fails to teach two connecting portions connected to two sides of the bendable portion.  Figure 2C in Hwang et al.’s invention which is a different embodiment shows two connecting portions (244-245) connected to two sides of the bendable portion (242).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bendable portion and connecting portions from figure 2c to figure 1b to provide convenience for repairing the bendable portion if it is broken (see section 0061 in Hwang et al.’s invention). 
	
Allowable Subject Matter
Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2004/0183958 to Akiyama et al.
US Patent Application Publication # 2014/0118910 to Sung et al.
The cited references above teach the display panel and the bendable portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner




/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        11/19/21